DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to independent claim 1, the cancellation of claim 8 and the arguments presented has overcome the rejection of claims 1-6, 11-14, 15-18, 20 and 24 as unpatentable in view of Hirano and the objection to claims 7-10, 19 and 21-23 presented in the previous Office Action dated 10/28/2021. Therefore, the Examiner has withdrawn the previously presented rejection and objection in this present action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 7-10, 19 and 21-23 were objected to as depending from a rejected base claim but also indicated as including allowable subject matter and that the claims would be allowable if rewritten in independent form. Presently, Applicant has amended independent claim 1 by incorporating the allowable subject matter of now cancelled claim 8. This amendment has overcome the rejection of independent claim 1 as being unpatentable over Hirano and the objection to claims 7-10. The prior art fails to provide other relevant disclosures which cure the deficiencies of Hirano to teach and/or suggest the resin composition of independent claim 1 as amended. Therefore independent claim 1 and claims 2-7 and 9-10 depending therefrom are allowable. 
Independent claims 11, 12 are products that incorporate the allowable resin composition of independent claim 1. Therefore, based on incorporating the allowable subject matter of independent claim 1, independent claim 11 as well as independent claim 12 and claim 14 depending therefrom are also allowable. Independent claim 13 incorporates the allowable product of claim 11; therefore, independent claims 13 is allowable. 
Independent claim 15 is directed to a method for producing a relief pattern of a cured film and by applying the resin composition according to allowable claim 2. Claim 2 depends directly from allowable independent claim 1. Therefore, independent claim 15 and claim 16 depending therefrom are allowable. Independent claims 17, 20, 24 and the method of independent claim 25 incorporate the subject matter of allowable claim 12. Therefore independent claim 17, claims 18-19 and 21-23 depending therefrom, as well as independent claims 20, 24 are allowable. In the previous Office Action independent claim 25 was indicated as allowable and the Examiner maintains that indication of allowability in the present action. Therefore, with no outstanding rejections and/or objection remaining all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899